Case 1:21-cr-00032-DLF Document 24-2 Filed 05/12/21 Page 1 of 4 ©

The fy ( ec s

Perhaps Lie most tragic event of January (, *
Was the Local Point Was lost. Mary things fans pired
that day, this countecy may never truly understand.

A MASSIVE amount of people, Known ent fo Cach-
olher ow, Came togethec in the resting place. of
the founding documents. A ploce, created for a
Challenge 4 e kind of challenge only the heart of the
Amecican spicit could Know. ,

Did we forget “God Bless America rom the mountains
to fhe Praicies, to the oceans, white with Loam £
These battle CCL es méant tf woula anal We aibeiall
YIEVEC Shed tears ACCAUSE of Cnemies Or PY any

Os founding Lathers knew the Co itld Come
Loom the outside and from within. They supplied

| aa et e

a protection orcdec so all Americans would Know hen
the me came to probed agaiast the unseen
enemy, We have been labeled the enemy, ye Cleank

7 a Y
We See byrann as the enemys The People of The
Republic vitbhed through many Years , the power
Mise as the people Shi pped Away » The clock
ticked inside as we watched and waited.
More than half a Cey4 tc Slip ed by as the nations
Core values eroded unde old Bol tical constituents.
The day Came to notby Congcess of these
TrANsacessions a= against a tree nation, hen
people Say Out loud “America tsn't free”, thats another

CEASON.+ =
Case 1:21-cr-00032-DLF Document 24-2 Filed 05/12/21 Page 2 of 4

T+ has been widely Grgued that a Single
man Caused that pooverkiaal clock +o StelKke the
Nour, bet us tell You now, We are +he Ones
to ask, fees) dents Come Ond oo ever - 6 years
yet Congress , at least this one, has most ly been
thece tot _moce. than hell a century. Some new.
ones , but many old ones and are embedded (nto a
System they Are NOW Witecally bu‘lding acound
themselves. We Qnel_a great many of Yolk Can. 82.
throvgh the hood winked Narrotive. _.

(San Lng history and distect'ag. the past onl
bcings acd _to the Cu tuce Lot Lhose Who Knew
this would happen one day. bide taal ch ae, people
of other Counteies Cise Lip against antheocitarianisna
and think, how Sad the must be bo wank {ceedom
and libect _ 50 muth. Here, the more You fey te
divide. bend oc even break Amecica. e more The
Republic of The People will Stand iadivisible ane cesolute

Nobody in here. fought the Mies” it can't happen here’
Y : : Ppe
because we all kaow it Gan h en anywhere. |

See Lt LIAS nothing ae ok sat icical oar a
to_ovecthtow a government. Lf overthrow was the
Guest , jt would have no doubt been ovecthwwn-
Ask the Capital Police. foc thier opinion of haw it
Could have been. They Ole. qcake wl tf umsnt Qa ceal
ins Wwecectton Complete with mic , body and Scel
_Thece Was — isolated overly emotion al jnrdividuals hut
Case 1:21-cr-00032-DLF Document 24-2 Filed 05/12/21 Page 3 of 4 3)

the magority Stayed focused. Ask yourself the
Same._guestion the Japanese had conceded.
Lsoco i V sonmonades UJGS Sup osed to have Sarat
“TD would never invade ae there (5 a Gun
beh ad every blade of 4rass " this was aq serious
Considertion of the Soviets as well Years later.
Removal of Las Zlement IS an assured. destcuction
of the qceatest advan ta © alast aa a
Seasenn be ses i ~“bieleeinl eae ‘iva dears
(Qyiat- oo Aad people of both sides Gf there is aside)
made the ultimate sacrifice. While this coveanment
Kills /05 of 10003 in the yome of prospect :
Five people ded that day in the name of pasterity,
TF You Ch 00SE not to deécde_, GOld
Still have made & Choice”
Let i+ c.g rA Yael heact , the cea | £CASON
_ that clock Sttyck Lhe hour, We all head the
thunderous ticking in duc €ars. Lt couldnt se
ignored. aya hope that nes the only day ra
Amec) Can hister We wou ld with out doubt , feel
the need +o not: y Ouc Government, they have

Eransg cessed much too ar.
When all the lies and hy per bole. hove been
eéled way, thie waotld wall ane Lhe. Leth,
here nos no insuccection, Mo ConsPi cacy , No sinistec
plan and no ceason to think other wise.
Case 1:21-cr-00032-DLF Document 24-2 Filed 05/12/21 Page 4 of 4 (4)

While our lawyers clo ouc biddiad and the
Tudges do thier ‘duties. We cemain tesolute ,
Ge oi & Pledge of Alleg lance. and singin
The Mational Avthem Jj all in Unison, loud and
Coud most everyday. All because we are us,
We are wou, We ace all Americans—and_in_lrece,
we have’ no labels reve

Ma God bless IAS all,
May Bo bjess America,
Signed:

; a Te
